The petition for rehearing of the appeal in this cause has been carefully considered and it is denied for the reasons stated in the order on a similar petition in the companion case of Trustees of Wofford College, Appellant, v. City ofSpartanburg et al., Respondents, 200 S.C. 315,23 S.E.2d 9, which order in the latter case is filed concurrently herewith.
As in that case, identical issues are made by the answer in the instant case in similar language, contained in Paragraph 15 of the complaint, which issues were not passed upon by the Circuit Court, whose decree was adopted as the judgment of this Court. *Page 338 
It is therefore ordered that this case be remanded to the Circuit Court for its action insofar as these particular matters are concerned, to wit, those designated (b), (c), (d), and (e), subparagraphs of Paragraph 15 of the complaint, and for that purpose only.
MR. CHIEF JUSTICE BONHAM and MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES concur.